DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 6 and 10 recite the “a pressed and cut silicon-based anode”. There is no support for this limitation in the instant specification. Applicant states support can be found in FIG.1 and at page 4 lines 32-35 of the originally filed specification. However, figure 1  and/or page 4 lines 32-35 do not show support for a pressed and cut silicon based anode and further the detailed description for the figures do not explicitly describe a pressed and cut silicon based anode. However on page 7, lines 5-10 of the instant specification states “rolling and cutting to obtain the silicon-based anode”.  Examiner suggest applicant use the term “rolled” , as support for this term is shown in the instant specification.   
Claim 1  further recites “ wherein the protective coating is formed on the outer surface of the silicon-based anode”. Claim 7 recites “ wherein the applying of the lithium includes depositing the lithium on an outer surface”. There is no support for the term “outer surface”  in the instant specification. Claim 7 further recites “such that the lithium remains on the outer surface after the forming of the protective coating” . There is no support for the term “remains” in the instant specification. Examiner suggest applicant delete the term “outer” and “remains” , as support for this term is not shown in the instant specification.  Claims 2-5, 7-9 and 11 do not cure the deficiencies and are rejected as well.  
Claims 1 and 7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites  “ wherein the protective coating is formed on the outer surface of the silicon-based anode”. Claim 7 recites “ wherein the applying of the lithium includes depositing the lithium on an outer surface”. Claim 7 further recites  “ such that the lithium remains on the outer surface after the forming of the protective coating”. It is unclear how the terms “outer” and “remains” further define the placement of the lithium and protective coating. Examiner understands that the lithium will be deposited on the surface of the anode and will remain on the surface when the protective coating is applied .  
Claims 2-5, 7-9 and 11 do not cure the deficiencies and are rejected as well.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US 20100173198). 
Regarding claims 1 and 2, Zhamu discloses a lithium ion battery [0090] comprising an anode, the anode includes prelithiation where a Li coating is deposited on a surface of an anode active material Silicon (thin Si plate or fine Si particles), followed by promoting thermally induced diffusion of Li into the substrate (into the interior of a Si plate or Si particles) [0095].  A thin lithium layer can be deposited on the surface of a thin anode material sheet (Si plate) ([0094]-[0095]). Zhamu further discloses the electro-active material (e.g. prelithiated Si particles) may be coated with a carbonizable coating material. The coating can be carbonized to produce an amorphous carbon coating on the surface of these Si particles [0101]. Such surface coating can help maintain a network of electron-conducting paths during repeated charge/discharge cycles and prevent undesirable chemical reactions between Si and electrolyte from happening [0101]. The carbon coating layer reads on the claimed protective coating on a surface of the silicon-based anode. 
Claim 1 recites “a pressed and cut silicon-based anode”, which includes process steps. 
Further claim 1 recites “wherein the protective coating is formed on the outer surface of the silicon- based anode  after the lithium is disposed on the surface or in the interior of the pressed and cut silicon-based anode”, these limitations includes process steps.  Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see MPEP 2113.I. 
 Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I. (CLAIMS 1 and 2). Notwithstanding Zhamu teaches the protective coating is added after the Li is disposed on the surface. 
Regarding claim 5, Zhamu discloses all of the limitations as set forth above in claim 1.  Zhamu further discloses a thin coating layer of carbon coated on the surface of the prelithiated Si plate/particles [0101]. Examiner notes the carbon coating layer reads on the claimed protective coating layer.  Zhamu further discloses the thin layer preferably has a thickness of less than 100 nm meets the limitation of less than or equal to 5 microns. (CLAIM 5) 
Regarding claim 10, Zhamu discloses a lithium ion battery [0090] comprising an anode, the anode includes prelithiation where a Li coating is deposited on a surfaced of an anode active material Silicon (thin Si plate or fine Si particles), followed by promoting thermally induced diffusion of Li into the substrate (into the interior of a Si plate or Si particles) [0095].  A thin lithium layer can be deposited on the surface of a thin anode material sheet (Si plate) ([0094]-[0095]). Zhamu further discloses the electro-active material (e.g. prelithiated Si particles) may be coated with a carbonizable coating material. The coating can be carbonized to produce an amorphous carbon coating on the surface of these Si particles [0101]. Such surface coating can help maintain a network of electron-conducting paths during repeated charge/discharge cycles and prevent undesirable chemical reactions between Si and electrolyte from happening [0101]. The carbon coating layer reads on the claimed protective coating on an outer  surface of the silicon-based anode. The prelithitated silicon based anode has Li that is deposited on the surface or in the interior of the silicon film/particles and is followed by having a protective  coating  coated on the silicon based anode after the lithium is applied to the surface or the interior of the silicon based anode. Zhamu further discloses the lithium ion battery comprises a cathode, an anode and an electrolyte [0106].
Further claim 10  recites “a pressed and cut silicon-based anode”, these limitations includes process steps.  Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself,  see MPEP 2113.I.  (CLAIM 10)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20100173198), as applied to claim 1 above, and further in view of Tomohiko et al. (JP 2016076332, provided on IDS 02/12/2021,using English machine translations for citations)
Regarding claim 3, Zhamu discloses all of the limitations as set forth above in claim 1. Zhamu does not disclose wherein the protective coating includes a material selected from the group consisting of lithium phosphorous oxynitride and an inorganic solid electrolyte based on an oxide or a phosphoric acid.  Tomohiko discloses a stabilized lithium powder in a lithium ion secondary battery [0001], which is used to stabilize the improvement of lithium but also produces excellent battery characteristics [0007]. The stabilized film comprises an inorganic solid electrolyte, by forming the stabilizing  film from an inorganic solid electrolyte having high ion conductivity, the movement of lithium ions is not inhibited if the stabilization film remains on the electrode after pressing, and the high rate characteristics  are greatly improved [0011]. The inorganic solid electrolyte is lithium phosphate oxynitride (LiPON) ([0013]; [0020]) and the inorganic solid electrolyte is preferably a solid electrolyte of an oxide [0020].  Examiner notes the lithium powder including the inorganic solid electrolyte LiPON based on an oxide reads on the claimed protective coating. 
It would have been obvious to one having ordinary skill in the art to replace the protective coating of Zhamu with the protective film coating including a LiPON electrolyte based on an oxide of Tomohiko in order to stabilize the improvement of lithium and to obtain a battery with excellent battery characteristics. (CLAIM 3)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20100173198). 
Regarding claim 4, Zhamu discloses all of the limitations as set forth above in claim 1. Zhamu does not disclose wherein a weight of the lithium in the pre-lithiated silicon-based anode is 0.05-10% of weight of silicon in the silicon based anode. However, the anode of Zhamu is subject to a prelithiation process, where Li is formed on the surface of the interior of the Si plate/particles. Prelithiation allows the lithium to transfer the active lithium to the anode material by a reaction. In an effort to optimize the roll of the lithium in the prelithiation process it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of a weight of the lithium in the pre-lithiated silicon-based anode is 0.05-10% of weight of silicon in the silicon based anode, in order to improve the transfer of lithium to the anode material. (CLAIM 4)
Claims 6 -7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170301910) in view of Tsutomu et al. (JP 2003297430, using EPO English machine translation for citations), and further in view of  Zhamu et al. ( US 20100173198). 
Regarding claim 6, Wang discloses a method for pre-lithiating a fabricated silicon anode [0023] The Si electroactive material may be obtained, the Si may be present as SI, an alloy or a compound of Si [0024]. A slurry mixture may be created by mixing the Si electroactive material [0025]. The slurry is coated on a  current collector, then dried on the current collector and compressed to fabricate the silicon anode  [0028]. The fabricated silicon anode may be pre - lithiated . Pre-lithiation of the Si anode inserts Li ions into the anode active material (Si electroactive material- silicon-based anode) [0029].  Li foil may be used to pre-lithiate an anode [0029]. The Si anode is fully fabricated prior to the pre-lithiation treatment allowing for the binder and conductive additive to be incorporated prior to the pre-lithiation step [0033].  Wang does not disclose a cut silicon-based anode.  However, it is known and common in the art for an anode to be cut as shown by Tsutomu. Tsutomu discloses a  manufacturing method including  a step in which lithium foils 21 are supplied from both sides to electrodes and  are compressed by a pair of pressure rollers 22 to be integrally pressed, and  a cutting step in which the electrode is cut by a cutting means 23 such as a die cutter. An electrode 2 is obtained (Tsutomu:[0010]).  
It would have been obvious to one having ordinary skill in the art to cut the pressed anode of Wang,  in order to  create a fully fabricated anode prior to pre-lithitation  in order to ensure a full incorporated  slurry and slurry  materials, as taught by Wang. 
Modified Wang does not disclose forming a protective coating on the pressed and cut silicon-based anode after lithium is applied to the surface or  an  interior of the silicon-based anode.  Zhamu discloses a method of preparing a lithium ion battery (Zhamu:[0090]) comprising an anode, the anode includes prelithiation where a Li coating is deposited on a surface of an anode active material Silicon (thin Si plate or fine Si particles), followed by promoting thermally induced diffusion of Li into the substrate (into the interior of a Si plate or Si particles) (Zhamu:[0095]).  A thin lithium layer can be deposited on the surface of a thin anode material sheet (Si plate) (Zhamu:[0094]-[0095]). Zhamu further discloses the electro-active material (e.g. prelithiated Si particles) may be coated with a carbonizable coating material. The coating can be carbonized to produce an amorphous carbon coating on the surface of these Si particles (Zhamu:[0101]). The carbon coating layer reads on the claimed protective coating on a surface of the silicon-based anode. 
Zhamu further discloses the carbon coating on the surface of these Si particles can help maintain a network of electron-conducting paths during repeated charge/discharge cycles and prevent undesirable chemical reactions between Si and electrolyte from happening (Zhamu:[0101]). It would have been obvious to one having ordinary skill in the art to form a protective coating (carbon coating layer) taught by Zhamu on  the pressed and cut silicon-based anode of modified Wang after the lithium is applied to the surface of the interior of the silicon-based anode, in an effort to help maintain a network of electron-conducting paths during repeated charge/discharge cycles and prevent undesirable chemical reactions between Si and electrolyte from happening. (Claim 6)
Therefore modified Wang further  discloses  applying the lithium includes depositing lithium on an outer surface of the pressed and cut silicon-based such that the lithium remains on the outer surface after the forming of the protective coating. (Claim 7)
Regarding claim 11, Zhamu discloses all of the limitations as set forth above in claim 6. Zhamu further discloses a lithium ion battery comprising a cathode, anode (prelithitated Si based anode [0095]) and an electrolyte in ionic contact with both the cathode and anode [0106]. (Claim 11).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170301910), further in view of Tsutomu et al. (JP 2003297430, using EPO English machine translation for citations) , and further in view of  Zhamu et al. ( US 20100173198), as applied to claim 6 above, and further in view of Tomohiko et al. (JP 2016076332, provided on IDS 02/12/2021,using English machine translations for citations)
Regarding claim 8, modified Wang discloses all of the limitations as set forth above in claim 6. Modified Wang does not disclose wherein the applying of the lithium includes adding lithium or a lithium compound to the interior of the silicon –based anode by adding lithium powder, lithium oxide, or lithium carbide powder in an early-stage slurry-stirring process or during late-stage rolling. Tomohiko discloses a stabilized lithium powder in a lithium ion secondary battery (Tomohiko: [0001]), the stabilized lithium powder is used to stabilize the improvement of lithium but also produces excellent battery characteristics (Tomohiko:[0007]). The stabilized film of the stabilized lithium powder remains on the electrode after pressing to from a resistive film (Tomohiko:[0009]). The stabilized film comprises an inorganic solid electrolyte, by forming the stabilizing  film from an inorganic solid electrolyte having high ion conductivity, the movement of lithium ions is not inhibited if the stabilization film remains on the electrode after pressing, and the high rate characteristics  are greatly improved (Tomohiko :[0011]).  
It would have been obvious to one having ordinary skill in the art to replace the lithium film of modified Wang with the lithium powder of Tomohiko, where the lithium powder is applied by adding lithium to the interior of the silicon based anode by adding lithium powder during the late-stage rolling (pressing) in order to further stabilize the lithium and to improve battery characteristics. (CLAIM 8)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170301910), further in view of Tsutomu et al. (JP 2003297430, using EPO English machine translation for citations) , and further in view of  Zhamu et al. ( US 20100173198), as applied to claim 7 above, further in view of  Muffoletto et al. (US 6332900 ), and further in view of Fasching et al. (US 20140234715).
Regarding claim 9, modified Wang discloses all of the limitations as set forth above in claim 7. Modified Wang  does not disclose wherein the deposition of the lithium is carried out in a vacuum at 220-250 °C. Muffoletto discloses the use of a physically vapor deposited coating of an electrode active material on a conductive substrate to thereby form an electrode component for an electrochemical cell (Muffoletto: col.1/ L64-67). Muffoletto further discloses coating an alkalated material onto a conductive substrate, the alkalated material being a lithiated material (Muffoletto: col.2/L38-48), the electrode active materials and the lithiated materials is heated in a vacuum to a temperature at which the material reaches its vapor pressure (Muffoletto: col.3/L8-12). 
Fasching discloses coatings that are applied in a lithiated form. The coating is deposited at low temperatures of less than about 300 °C, or less than about 200 °C, to prevent agglomeration of components in the material(Fasching:[0133]). Coatings may be deposited using processes such as physical vapor deposition (Fasching:[0135]). The skilled artisan would find it obvious to choose an appropriate temperature range for the deposition of lithium carried out in a vacuum to allow the lithium to reach its vapor pressure and to prevent agglomeration of the lithium components. Thus, the skilled artisan would have found it obvious to arrive at the claimed range of wherein the deposition of the lithium is carried out in a vacuum at 220-250 °C. (CLAIM 9)
Response to Arguments
Applicant's arguments filed April 12, 2022  have been fully considered but they are not persuasive. Applicant asserts that claims 1  and 10 has been amended to clarify the protective coating is formed on the surface of a pressed and cut silicon-based anode. Zhamu does not disclose this configuration.  Zhamu need not show a pressed and cut silicon based anode, as these limitations includes process steps.  Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself, see MPEP 2113.I. Applicant has not shown that the pressed and cut andoe would result in a different product.
Applicant asserts that claim 6 has been amended to  recite the protective coating is formed on the surface of a pressed and cut silicon-based anode and Zhamu does not disclose this configuration. Applicants assertion is persuasive. The 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. has been withdrawn for claim 6. 
Zhamu is still being relied upon to show a protective coating layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722